Citation Nr: 0634162	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-09 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1970.  The appellant is the veteran's widow.  The 
veteran had service in Vietnam from December 1967 to November 
1968.  He was awarded various medals and awards during 
service, including for valor and the Purple Heart.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO), 
which denied entitlement to the requested benefits.  In 
December 2005, the appellant testified before the undersigned 
at a Travel Board hearing conducted at the RO.  In January 
2006, this case was remanded by the Board for additional 
evidentiary development.  The case is again before the Board 
for further appellate consideration.

As noted in the remand, the RO had previously contacted the 
appellant in May 2000, informing her of what evidence was 
needed to well ground her claim for service connection for 
the cause of the veteran's death.  She did not respond to 
this letter and a rating action was issued in August 2000.  
Following passage of the Veterans Claims Assistance Act of 
2000 (November 9, 2000) (VCAA), after the receipt of private 
treatment records, the RO provided the appellant's claim a de 
novo review.  The claim was then denied by the September 2001 
rating action.  Therefore, the claim is as characterized on 
the title page of this decision.



FINDINGS OF FACT

1.  According to the death certificate, the veteran's death 
was caused by gastric cancer.

2.  At the time of his death, the veteran was service-
connected for gunshot wound residuals of the right arm with 
incomplete paralysis of the right median nerve, assigned a 10 
percent disability evaluation, and for gunshot wound 
residuals of the chest with retained foreign bodies, assigned 
a noncompensable evaluation.

3.  The veteran's service-connected right arm and chest 
gunshot wound residuals did not affect his gastrointestinal 
system.

4.  Gastric cancer was not present in service and there is no 
evidence of a causal relationship between this disorder and 
any incident of service, to include the gunshot wound 
residuals and exposure to herbicides.

5.  The veteran's service-connected gunshot wound residuals 
to the right arm and chest did not cause or combine in any 
way to accelerate his death, nor did they render him 
materially less able of resisting the disease process causing 
death.


CONCLUSIONS OF LAW

1.  Gastric cancer was not incurred in or aggravated by 
service, may not be presumed to have been so incurred, and 
was not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.307, 3.309(e), 3.310(a) (2006).

2.  A disability of service origin did not cause or 
contribute substantially or materially to cause death.  
38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.312 (2006).

3.  The appellant lacks legal entitlement under the law to 
educational assistance pursuant to 38 U.S.C.A. Chapter 35.  
38 U.S.C.A. § 5107, Chapter 35 (West 2002 & Supp. 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
444 F.3d 1328, rev'd on other grounds (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was not done.  However, given the below, 
the Board finds that the appellant has been properly informed 
of the notification and assistance duties of the VCAA.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In December 2003 and January 2006 letters, the RO informed 
the appellant of its duty to assist her in substantiating her 
claim under the VCAA, and the effect of this duty upon her 
claim.  These letters informed her of the evidence that was 
needed to substantiate her claim for service connection for 
the cause of the veteran's death, as well as what evidence 
and information VA would obtain in her behalf and what 
information and evidence she could submit.  She was also told 
that she could submit any evidence relevant to her claim.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the appellant in proceeding with the present decision.  Since 
the claim for service connection for the cause of the 
veteran's death is being denied, no disability ratings and no 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the appellant.


II.  Applicable laws and regulations

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2005).

Where a veteran has served for 90 days or more during a 
period of war and an ulcer or malignant tumor becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence that 
establishes that the veteran was not exposed to any such 
herbicide agent.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.307(a)(6)(iii) (2006).  "Service in the 
Republic of Vietnam" means actual service in-country in 
Vietnam from January 9, 1962 through May 7, 1975, and 
includes service in the waters offshore, or service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).  

38 C.F.R. § 3.309(e) Disease associated with exposure to 
certain herbicide agents. If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of §3.307(a)(6) are met even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of §3.307(d) are 
also satisfied.  
*	Chloracne or other acneform disease consistent with 
chloracne  
*	Type 2 diabetes (also known as Type II diabetes mellitus 
or adult-onset diabetes)  
*	Hodgkin's disease 
*	Chronic lymphocytic leukemia
*	Multiple myeloma
*	Non-Hodgkin's lymphoma
*	Acute and subacute peripheral neuropathy 
*	Porphyria cutanea tarda
*	Prostate cancer
*	Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea)
*	Soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) 
 Note 1: The term soft-tissue sarcoma includes the following:  
*	Adult fibrosarcoma
*	Dermatofibrosarcoma protuberans
*	 Malignant fibrous histiocytoma
*	Liposarcoma
*	Leiomyosarcoma
*	Epithelioid leiomyosarcoma (malignant leiomyoblastoma)
*	 Rhabdomyosarcoma
*	Ectomesenchymoma
*	Angiosarcoma (hemangiosarcoma and lymphangiosarcoma)
*	Proliferating (systemic) angioendotheliomatosis
*	Malignant glomus tumor
*	Malignant hemangiopericytoma
*	 Synovial sarcoma (malignant synovioma)
*	Malignant giant cell tumor of tendon sheath
*	Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas
*	Malignant mesenchymoma
*	Malignant granular cell tumor
*	Alveolar soft part sarcoma  Epithelioid sarcoma
*	Clear cell sarcoma of tendons and aponeuroses
*	Extraskeletal Ewing's sarcoma
*	Congenital and infantile fibrosarcoma
*	Malignant ganglioneuroma 

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.312 (2006).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005; 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

Cause of death

As noted above, the veteran served in Vietnam from December 
1967 to November 1968.  Therefore, his exposure to 
herbicides, namely Agent Orange, may be presumed.  See 
38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).  During service, he had sustained 
gunshot wounds to the chest and right arm.  At the time of 
his death, he was service-connected for a gunshot wound to 
the right with incomplete paralysis of the median nerve, 
assigned a 10 percent evaluation, and for gunshot wound 
residuals to the chest, with retained foreign bodies, 
assigned a noncompensable disability evaluation.

The veteran's death certificate indicated that the cause of 
death was gastric cancer, which had had its onset in July 
1994.  He died on January [redacted], 1995.  No other disorder was 
listed as contributing to his cause of death and no autopsy 
was performed.

The veteran's service medical records contain numerous 
examinations conducted in October 1965, July 1966, September 
1967, April and September 1969, and the separation 
examination of June 1970.  All of these examination are 
negative for any gastrointestinal complaints, to include 
gastric cancer.

The veteran was afforded a VA examination in April 1972.  He 
offered no complaints concerning his gastrointestinal system.  
The examination of the digestive system was within normal 
limits.  A chest X-ray did reflect the presence of a metallic 
foreign body in the left hemithorax.

Private treatment records indicated that the veteran was 
admitted following a series of seizures.  He was noted to 
have gastric cancer.  He was anemic and was transfused.  In 
September 1994, he was transported to the emergency room; he 
was diagnosed with sepsis.  He complained of weakness and 
chest pain.  In October 1994, he was still weak and had a 
rapid heart beat.  He was re-hospitalized in December 1994 
due to a gastrointestinal bleed.  He was transfused with 
platelets and packed red blood cells.  Palliative radiation 
therapy was begun.  He was noted to have failed previous 
chemotherapy; he was not a surgical candidate.  His pain was 
controlled by increasing his dose of Duragesic.  He was felt 
to have pneumonia secondary to chronic aspiration although a 
nasogastric tube had been placed.  The pneumonia gradually 
cleared with antibiotics.  He was on Primaxin and 
erythromycin, which were discontinued on January 4, 1995.  He 
was doing poorly and was very weak.  He again began to 
experience respiratory distress and, after discussion with 
his wife, it was decided to withdraw supportive measures.  He 
was placed on a Morphine drip to make him comfortable.  He 
died on January [redacted], 1995.  The final diagnoses were (1) 
anemia secondary to gastrointestinal bleed that was secondary 
to unresectable gastric cancer; (2) thrombocytopenia 
secondary to chemotherapy; (3) hypkalemia; (4) hyponatremia; 
and (5) right middle lobe pneumonia.

In her notice of disagreement, the appellant had alleged that 
a physician had signed forms stating that the veteran's 
cancer had been related to exposure to Agent Orange.  She 
also said that cancer of the larynx and trachea had been 
involved, stating that his gastric cancer had begun in the 
esophagus.

The appellant submitted an article from the NIH (National 
Institute of Health) News, which stated that exposure to lead 
can cause certain cancers, to include stomach cancer.

The appellant testified before the undersigned at a personal 
hearing in December 2005.  She testified that the veteran had 
lead poisoning due to retained shrapnel and that it was this 
poisoning that had led to his stomach cancer.  She said that 
he had suffered from symptoms of lead poisoning such as 
constipation, muscle and joint pains, excessive tiredness, 
irritability, impotence, and abdominal pain (he was also 
undergoing chemotherapy and radiation treatment at this 
time).  However, she stated that she could not recall anyone 
telling her that his cancer was related to the veteran's 
service.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for the cause of the 
veteran's death has not been established.  Initially, there 
is no indication in the evidence of record that the veteran's 
gastric cancer had its onset during active duty or for many 
years thereafter.  Additionally, no medical evidence relates 
the post-service cancer to service, nor is a malignant tumor 
shown to a degree of 10 percent within the first post-service 
year.  Therefore, service connection on a direct basis or on 
a presumptive basis under 38 C.F.R. § 3.309(a) is not 
warranted.  The appellant has alleged that the veteran's 
exposure to herbicides during service caused his fatal 
cancer.  However, while the veteran was exposed to Agent 
Orange during his tour of duty in Vietnam, gastric cancer is 
not one of the illnesses listed at 38 C.F.R. § 3.309(e) as 
being presumptively related to such exposure.  The appellant 
has alleged that the veteran's gastric cancer started in the 
larynx and trachea, cancers that can be presumptively related 
to Agent Orange; however, she has not presented any objective 
evidence that the veteran's gastric cancer had originally 
begun in either the larynx or the trachea.  Therefore, 
entitlement to service connection based upon exposure to 
Agent Orange in service has not been demonstrated.  

The appellant has also alleged that the retained metallic 
foreign body in the veteran's chest caused lead poisoning 
which resulted in the development of gastric cancer.  
Although the appellant is competent to testify as to her 
observations of the veteran's symptoms during his life, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the appellant 
currently possesses a recognized degree of medical knowledge 
that would render her opinions on medical diagnoses or 
causation competent.  In support of this claim, the appellant 
had submitted an article from the NIH News that had noted a 
relationship between exposure to lead and the development of 
certain cancers, to include stomach cancer.  The United 
States Court of Appeals for Veterans Claims has held that a 
medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion. Sacks v. West, 11 Vet. 
App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 
(1998) (medical treatise evidence discussed generic 
relationships with a degree of certainty to establish a 
plausible causality of nexus), and Mattern v. West, 12 Vet. 
App. 222, 228 (1999).  In this case, however, the medical 
text evidence submitted by the appellant is not accompanied 
by any medical opinion of a medical professional.  
Additionally, it fails to demonstrate with a degree of 
certainty the relationship between the veteran's disorder 
that caused his death and his service. For these reasons, the 
Board must find that the medical text evidence submitted by 
the appellant does not contain the specificity to constitute 
competent evidence of a medical nexus. See Sacks, 11 Vet. 
App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996)); see Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
In fact, there is no objective medical opinion of record that 
suggests a link between this piece of shrapnel and the 
veteran's gastric cancer.  Finally, there is no indication 
that either of the veteran's service-connected gunshot wound 
residuals played any role in the development of the veteran's 
gastric cancer.   These wounds did not affect his 
gastrointestinal system, they were not mentioned during his 
terminal hospital stay, and they are not listed on the death 
certificate as playing any role in the cause of death.  
Therefore, service connection for the cause of the veteran's 
death on either a presumptive or secondary basis cannot be 
awarded.

It is noted that the RO did not provide a VA examiner to 
review the claims file for a nexus opinion for this service 
connection claim and per recent precedent, such is not 
required in order to make a final adjudication.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), states, that in disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case as there is no competent 
evidence that tends to link the veteran's cause of death to 
his service.

In conclusion, it is found that the preponderance of the 
evidence is against the appellant's claim for entitlement to 
service connection for the cause of the veteran's death.

Dependents' Educational Assistance under chapter 35

Initially, the Board notes that the VCAA is not applicable to 
claims barred as a matter of law.  See Smith v. Gober, 14 
Vet. App. 227 (2000).  According to 38 U.S.C.A. Chapter 35, a 
surviving spouse is entitled to Dependents' Educational 
Assistance if the veteran: (1) was discharged from service 
under conditions other than dishonorable, or died in service; 
and (2) has a permanent total service-connected disability, 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death, or (4) died as 
a result of a service-connected disability.  In those cases 
where the law and not the evidence is dispositive, the claim 
should be denied on the basis that there is an absence of 
legal merit or that the claimant lacks entitlement under the 
law.  Sabonis v. Brown,  Vet. App. 426 (1994).

In the instant case, the appellant has requested that she be 
awarded Dependents' Educational Assistance as the surviving 
spouse of the veteran.  However, at the time of his death, a 
permanent total service-connected disability was not in 
existence.  Furthermore, service connection for the cause of 
the veteran's death has not been established.  Therefore, it 
is found that the appellant has not established entitlement 
under the law to the benefit sought.  In conclusion, it is 
found that the preponderance is against the appellant's claim 
for benefits pursuant to 38 U.S.C.A. Chapter 35.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35 is denied.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


